                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


MICHAEL DOYLE,                            )
                                          )
                        PLAINTIFF         )
                                          )
V.                                        )     CIVIL NO. 2:19-CV-229-DBH
                                          )
TOWN OF FALMOUTH,                         )
                                          )
                        DEFENDANT         )


                            ORDER OF RECUSAL


      In accordance with the provisions of 28 U.S.C. § 455, I hereby disqualify

myself from proceedings in this matter.

      SO ORDERED.

      DATED THIS 8TH DAY OF JULY, 2019


                                     /S/D. BROCK HORNBY
                                     D. BROCK HORNBY
                                     UNITED STATES DISTRICT JUDGE
